Citation Nr: 0423820	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  03-05 644A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for residuals of 
therapeutic radiation for a pituitary tumor diagnosed as 
panhypopituitarism including secondary adrenal insufficiency, 
hypogonadism as well as decreased IGF-1 level suggesting 
growth hormone deficiency. 

2.  Entitlement to service connection for residuals of 
therapeutic radiation for a pituitary tumor diagnosed as 
Lambert-Eaton myesthenic syndrome weakness and associated 
gait insufficiency, autonomic symptoms including impotence, 
peripheral paresthesias and sleepless periods, headaches, 
hypertension, retinopathy and sexual dysfunction, symptoms of 
breathing difficulties, bladder problems, cramps or numbness 
as secondary to service-connected disability.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
February 1946 and from December 1948 to January 1966.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Medical 
and Regional Office Center (M&ROC) in Wichita, Kansas.  

In February 2002 the veteran provided oral testimony before a 
Decision Review Officer at the M&ROC, a transcript of which 
has been associated with the claims file.

The issues of entitlement to service connection for residuals 
of therapeutic radiation for a pituitary tumor identified as 
Lambert-Eaton myasthenic syndrome weakness and associated 
gait insufficiency, autonomic symptoms including impotence, 
peripheral paresthesias and sleepless periods, headaches, 
hypertension, retinopathy and sexual dysfunction, symptoms of 
breathing difficulties, bladder problems, cramps or numbness 
as secondary to service-connected panhypopituitarism 
including secondary adrenal insufficiency, hypogonadism as 
well as decreased IGF-1 level suggesting growth hormone 
deficiency addressed in the remand portion of this decision 
below are being REMANDED to the M&ROC via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if there is required further action on his part.


FINDING OF FACT

The probative and competent medical evidence of record 
establishes that panhypopituitarism including secondary 
adrenal insufficiency and hypogonadism as well as decreased 
IGF-1 level suggesting growth hormone deficiency cannot 
satisfactorily be dissociated from X-ray radiation therapy 
administered during active military service for a pituitary 
tumor. 


CONCLUSION OF LAW

Residuals of therapeutic radiation for a pituitary tumor 
diagnosed as panhypopituitarism including secondary adrenal 
insufficiency, hypogonadism as well as decreased IGF-1 level 
suggesting growth hormone deficiency were incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records show that the veteran was 
evaluated early in 1962 for the complaint of blurred vision 
and the diagnosis of pituitary tumor, type undetermined was 
made.  He received 40 X-ray therapy treatments over a 28-day 
period from May to June 1962 with the daily dose of 250 
roentgens to each of two ports.  According to the roentgen 
therapy summary, he received 3500 roentgens to the left 
lateral skull, 3500 roentgens to the right lateral skull, 
3000 roentgens to the frontal skull and a total dose of 3676 
roentgens to the sella turcica in 28 days.

In May 1994 CMH (initials) MD, saw the veteran on referral 
from SRD, MD, for a one year history of slowly progressive 
but fluctuating weakness that started in the hip flexors and 
other lower extremity muscles and spread to the shoulder 
girdle muscles.  

The initial impression of a likely Lambert-Eaton myasthenic 
syndrome was confirmed with an electromyogram.  The report 
noted that this syndrome especially in men was associated 
with a high incidence of occult small cell carcinoma, 
although none was found at the time.

In November 1999 Dr. SRD, a neurologist, reported that a 
causal relationship between the radiation to the brain for 
pituitary problems and Eaton-Lambert syndrome was unknown.

In January 2001 a VA examiner, apparently a nurse 
practitioner, reviewed the record that included post service 
military treatment records in reporting the veteran's 
multiple symptoms, principally weakness of the extremities, 
and that he usually used an electric wheelchair.  The 
diagnosis was status post pituitary tumor treated with 
radiation and Eaton-Lambert syndrome, etiology unknown.  The 
examiner's comments regarding the etiology of the syndrome 
were in accord with those reported in the earlier reports 
from Drs. CMH and SRD.  

A VA neurology examiner in March 2002 reported the impression 
of proximal muscle weakness consistent with a neuromuscular 
dysfunction like Lambert-Eaton myasthenic syndrome.  The 
examiner stated that as far as he new he was not aware of any 
relationship between the veteran's present symptoms including 
myasthenic syndrome and the X-ray therapy.  Regarding the 
diagnosis the examiner stated that previous and present tests 
indicated the clinical symptomatology was probably consistent 
with the Lambert-Eaton myasthenic syndrome.  

A VA neurology examiner in November 2002 noted the previous 
record of examination and evaluations and concluded that the 
pituitary tumor and/or radiation therapy may be the source of 
several of the veteran's complaints, specifically impaired 
vision and speech and hair loss.  The examiner noted the 
complaint of weakness and associated gait insufficiency, 
autonomic symptoms including impotence, peripheral 
paresthesias and sleepless periods were associated with 
Lambert-Eaton myasthenic syndrome or treatment for it.

The examiner reported being unaware of Lambert-Eaton 
myasthenic syndrome being associated with a primary pituitary 
tumor but that the possibility of metastasis could not be 
completely excluded, though unlikely, since there was no 
tissue diagnosis.  The examiner stated he could not explain 
the other symptoms of breathing difficulties, bladder 
problems, cramps or numbness on the basis of Lambert-Eaton 
myasthenic syndrome, pituitary tumor or irradiation of the 
tumor.  

In February 2003, JY, MD, a physician practicing in 
endocrinology, opined that the veteran was evaluated for 
pituitary tumor and panhypopituitarism.  The report noted the 
history of radiation therapy for a pituitary tumor and that 
radiation of the pituitary gland usually causes 
panhypopituitarism over the next ten years or longer 
following the treatment.  It was noted that the veteran 
showed clinical and biochemical evidence of 
panhypopituitarism including secondary adrenal insufficiency, 
hypogonadism as well as decreased IGF-1 level suggesting 
growth hormone deficiency to some extent.  The report noted 
there was still evidence of residual tumor based upon MRI of 
the pituitary and that this complication was associated with 
radiation therapy for pituitary tumor.  


Criteria

General Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

If not shown during wartime service or peacetime service 
after December 31, 1946, service connection may be granted 
for endocrinopathies if shown disabling to a compensable 
degree during the first post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of continuity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2002), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).

A lay person is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one which a lay person's observations is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.
The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a clam, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); 38 C.F.R. §§ 3.102, 4.3 (2003).


Preliminary Matter -- Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified mainly at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to service 
connection for residuals of therapeutic radiation for a 
pituitary tumor diagnosed as panhypopituitarism including 
secondary adrenal insufficiency, hypogonadism as well as 
decreased IGF-1 level suggesting growth hormone deficiency as 
residuals of therapeutic radiation for a pituitary tumor has 
been properly undertaken.  

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a substantial grant of benefits sought on appeal 
by the veteran.  

Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.  

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) with 
respect to residuals of therapeutic radiation for a pituitary 
tumor diagnosed as panhypopituitarism including secondary 
adrenal insufficiency, hypogonadism as well as decreased IGF-
1 level suggesting growth hormone deficiency would only serve 
to further delay resolution of the claim.  Bernard, supra.



Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection.  To establish 
entitlement to service connection, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91. 93 (1993).  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In the case at hand the veteran seeks entitlement to service 
connection for various residuals of radiation therapy he 
received during military service after the discovery of a 
pituitary tumor.  

Initially he satisfies the first requirement for prevailing 
on a claim for service connection; that is residuals of the 
tumor and the radiation therapy would be rated under the 
applicable residual dysfunction.  In this case service 
connection for radiation therapy residuals affecting vision, 
speech and hair loss has been previously established.  See 
38 C.F.R. § 4.119.  There is also competent opinion that 
establishes endocrine dysfunction exists that is related to 
the radiation therapy.  

Applying the various pertinent criteria relevant to the 
veteran's claim, the Board notes that endocrine dysfunction 
was not shown in service or for many years thereafter.  
Accordingly, there is no basis upon which to predicate a 
grant of service connection on a presumptive basis with 
application of the general service connection criteria, as 
endocrinopathies were not shown disabling to a compensable 
degree during the first post service year.

However, there are other criteria applicable to the veteran's 
case at hand.  He has claimed entitlement to service 
connection for his various disorders on the basis of his 
radiation therapy while in military service.  There is 
service medical documentation of his receipt of radiation 
therapy that carefully explained the method of 
administration, the amount administered and the duration of 
the treatment.  The Board has no reason to question whether 
the amount of radiation is a significant factor in this case.  
No examiner has referred to the dose received as a crucial 
factor in determining whether any claimed disorder is a 
likely residual of the radiation received.  It is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.

In this regard, the Board finds that the veteran has been 
consistent in recounting of his difficulties through his 
numerous letters and hearing testimony.  The record clearly 
shows that he has been cooperative and expeditious in seeking 
out sources of collateral evidence to support his claim.  

Having overcome the first hurdle in analyzing the veteran's 
claim of entitlement to service connection, the Board must 
now determine, in view of his rather significant history of 
generalized symptoms appearing years after military service, 
whether such residuals not previously established as service-
connected can be attributed to his therapeutic irradiation in 
military service.  In this regard, as the Board noted 
earlier, the veteran cooperated in the development of his 
claim by obtaining competent medical evidence referable to 
the likely etiology of his claimed disorders.

The veteran submitted a supporting statement from an 
endocrinology specialist who not only identified endocrine 
residuals from the irradiation, but who participated in his 
treatment.  This physician has expressed the opinion that 
supports the veteran's claim of additional residuals of 
radiation therapy.  The endocrine specialist was cognizant of 
the veteran's radiation therapy for a pituitary tumor and 
noted the latency period that could exist between the 
radiation therapy and the manifestation of endocrine-based 
deficiencies, which the veteran manifested.  The physician 
opined that the nature of the veteran's panhypopituitarism 
including secondary adrenal insufficiency, hypogonadism as 
well as decreased IGF-1 level suggesting growth hormone 
deficiency is such found in individuals post radiation 
therapy for pituitary tumors.  

There is no competent medical opinion of record discounting 
any relationship between the veteran's panhypopituitarism 
including secondary adrenal insufficiency, hypogonadism as 
well as decreased IGF-1 level suggesting growth hormone 
deficiency and the radiation treatment he received during his 
military service.  There is competent medical opinion of 
record from a VA neurology specialist but that opinion cannot 
be viewed as competent to rebut the opinion from an endocrine 
specialist on a matter within the competence of that 
specialist.  Indeed, the VA opinion in November 2002 and 
earlier opinions did not address endocrine dysfunction.  In 
fact the rating board requested an endocrinology opinion but 
it was not provided.  In any event Dr. JY in February 2003 
addressed the questions that the rating board desired an 
endocrine specialist to address.  

The Board has no authority or standing to provide its own 
contrary medical opinion and on the question of endocrine 
residuals the record does not appear to be in dispute to 
justify another opinion.  See Mariano v. Principi, 17 Vet. 
App. 305 (2003); Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

The weight of a medical opinion is diminished where that 
opinion is ambivalent, based on an inaccurate factual 
premise, or based on an examination of limited scope, or 
where the basis for the opinion is not stated.  See Reonal v. 
Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. 
App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The VA medical opinions were of limited scope, being directed 
to questions that were within the expertise of a neurologist 
or other specialist, but not endocrinology.  

The veteran submitted a medical opinion wherein the physician 
acknowledged his radiation exposure and the extended latency 
period for endocrinology manifestations that the veteran 
presented.  The specialist concluded that the veteran's 
radiation exposure likely accounted for the endocrine 
residuals.  The VA opinions did not in any way counter the 
acknowledged attribution of in service radiation exposure to 
the later-manifested endocrine residuals.

The CAVC has held that it is not error for the Board to favor 
the opinion of one competent medical expert over that of 
another, provided that the Board gives an adequate statement 
of reasons and bases.  Owens v. Brown, 7 Vet. App. 429 
(1995).
The Board finds that the opinion of the private examiner is 
more persuasive than the opinions of the VA examiners on the 
question of post radiation therapy endocrine residuals.  The 
endocrinology opinion is supported by the evidentiary record.  

Simply put, the Board finds that the veteran's residuals of 
therapeutic radiation for a pituitary tumor diagnosed as 
panhypopituitarism including secondary adrenal insufficiency, 
hypogonadism as well as decreased IGF-1 level suggesting 
growth hormone deficiency cannot satisfactorily be 
dissociated from his radiation therapy during active service, 
thereby warranting entitlement to a grant of service 
connection.  38 U.S.C.A. §§ 1110, 1131 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2003).


ORDER

Entitlement to service connection for residuals of 
therapeutic radiation for a pituitary tumor identified as 
panhypopituitarism including secondary adrenal insufficiency, 
hypogonadism as well as decreased IGF-1 level suggesting 
growth hormone deficiency is granted.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

In this case, the record shows the RO provided the veteran 
with general and specific notice of the VCAA and this law's 
requirements, particularly VA's obligation to inform the 
claimant which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, VA will attempt to obtain on behalf of the claimant 
through correspondence in April 2001 and November 2003.  See 
38 U.S.C.A. § 5103 (West 2002).  



The issues of entitlement to service connection for residuals 
of therapeutic radiation for a pituitary tumor identified as 
Lambert-Eaton myasthenic syndrome weakness and associated 
gait insufficiency, autonomic symptoms including impotence, 
peripheral paresthesias and sleepless periods (hereafter 
referred to as LEMS) headaches, hypertension, retinopathy and 
sexual dysfunction, symptoms of breathing difficulties, 
bladder problems, cramps or numbness as secondary to the 
Board's above granted service-connected panhypopituitarism 
including secondary adrenal insufficiency, hypogonadism as 
well as decreased IGF-1 level suggesting growth hormone 
deficiency (hereafter referred to as endocrine residuals of 
radiation therapy) require further development since the 
February 2003 medical opinion did not specify residuals, and 
the question of service connection based on aggravation 
should be addressed in order to satisfy the VA obligation to 
fully and sympathetically consider the claim under all 
potentially applicable bases of entitlement.  Secondary 
service connection is reasonably raised implicitly from the 
record.

The Board notes that the claims file, although containing 
examinations of the veteran does not address whether these 
disorders listed above are secondary to the service-connected 
endocrine residuals of radiation therapy.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  
Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for LEMS) headaches, 
hypertension, retinopathy and sexual 
dysfunction, symptoms of breathing 
difficulties, bladder problems, cramps or 
numbness since service.  He should be 
requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers, in particular those 
from the endocrinologist JY, MD, who 
should also be asked to clarify the 
manifestations of the veteran's endocrine 
residuals of radiation therapy.  
Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
special medical examination of the 
veteran by a medical specialist in 
endocrinological diseases or other 
appropriate available medical 
specialist(s) including on a fee basis if 
necessary for the purpose of ascertaining 
whether LEMS, headaches, hypertension, 
retinopathy and sexual dysfunction, 
symptoms of breathing difficulties, 
bladder problems, cramps or numbness are 
secondary to his service-connected 
endocrine residuals of radiation therapy.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  

The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special studies must be conducted.  It is 
requested that the examiner address the 
following medical issues:

(1) Is it at least as likely as not that 
LEMS and/or headaches, hypertension, 
retinopathy and sexual dysfunction, 
symptoms of breathing difficulties, 
bladder problems, cramps or numbness are 
causally related to his service-connected 
endocrine residuals of radiation therapy?

(2) If no such causal relationship is 
determined to exist, is it at least as 
likely as not that the service-connected 
endocrine residuals of radiation therapy 
aggravate LEMS and/or headaches, 
hypertension, retinopathy and sexual 
dysfunction, symptoms of breathing 
difficulties, bladder problems, cramps or 
numbness?

(3) If such aggravation is determined to 
exist, the examiner must address the 
following medical issues:

(a) The baseline manifestations which are 
due to the effects of LEMS and/or 
headaches, hypertension, retinopathy and 
sexual dysfunction, symptoms of breathing 
difficulties, bladder problems, cramps or 
numbness; (b) The increased 
manifestations, which, in the examiner's 
opinion, are proximately due to the 
service-connected endocrine residuals of 
radiation therapy based on medical 
considerations; and (c) The medical 
considerations supporting an opinion that 
increased manifestations of LEMS and/or 
headaches, hypertension, retinopathy and 
sexual dysfunction, symptoms of breathing 
difficulties, bladder problems, cramps or 
numbness are proximately due to the 
service-connected endocrine residuals of 
radiation therapy.

Any opinions expressed by the examiner(s) 
must be accompanied by a complete 
rationale.


6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the VBA AMC should review 
the requested examination reports and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for LEMS and 
headaches, hypertension, retinopathy and 
sexual dysfunction, symptoms of breathing 
difficulties, bladder problems, cramps or 
numbness as secondary to service-
connected endocrine residuals of 
radiation therapy.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  

No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim and may result in a denial.  38 C.F.R. § 3.655 (2003).



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



